DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-14 and 16-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 12, 13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (JP H10-59262 A, hereinafter Tanaka. The numbers of paragraph and line refer to the machine translation attached. Already of record) in view of Kinjo (US 20200355128, hereinafter Kinjo; already of record).
	Regarding claims 1 and 12 (currently amended), Tanaka teaches a human-powered vehicle control device (See at least Tanaka: abstract) comprising:
an electronic controller that controls a motor, which assists in propulsion of a human-powered vehicle in accordance with a human driving force inputted to the human- powered vehicle (See at least Tanaka: Para. 1, lines 1-3; Para. 18, lines 1-3; Para. 23, lines 3-4; Para. 31, lines 1-3),
the electronic controller being configured to change a response speed of the motor with respect to a change in the human driving force based on a parameter (See at least Tanaka: Para. 1, lines 1-3; Para. 18, lines 1-3; Para. 23, lines 3-4; Para. 31, lines 1-3), and
the parameter including at least one of … a transmission ratio of the human-powered vehicle, a wheel size of the human-powered vehicle, an air resistance coefficient, a wind velocity, a rolling resistance coefficient, a value indicative of a weight of a carried load of the human-powered vehicle, and an acceleration of the human-powered vehicle (See at least Tanaka: Para. 23, lines 3-4; Para. 31, lines 1-3).
Yet, Tanaka does not explicitly teach:
…an air resistance, a rolling resistance of a wheel of the human-powered vehicle, and an acceleration resistance of the human-powered vehicle,… 
However, in the same field of endeavor, Kinjo teaches:
…an air resistance, a rolling resistance of a wheel of the human-powered vehicle, and an acceleration resistance of the human-powered vehicle (See at least Kinjo: Para. 0104),…
As travel resistance is a common activity for measuring work efficiency,  it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention, to have travel resistance of Kinjo and incorporate it into the human-powered vehicle control device of Tanaka since there are a finite number of identified, predictable potential solutions (i.e. travel resistance such as air resistance, rolling resistance, mechanical resistance and so on) to the recognized need (measuring work efficiency) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (measuring work efficiency).

	Regarding claim 2, Tanaka in combination with Kinjo teaches the human-powered vehicle control device according to claim 1, Tanaka further teaches:
wherein the electronic controller is configured to set the response speed for a case where the human driving force is increasing and a value of the parameter is greater than or equal to a first predetermined value to be higher than the response speed for a case where the human driving force is increasing and the value of the parameter is less than the first predetermined value (See at least Tanaka: Fig. 7, Para. 28, lines 2-3; Para. 32, line 4; Fig. 8, Para. 31, lines 1-3).

	Regarding claims 3 and 13, Tanaka in combination with Kinjo teaches the human-powered vehicle control device according to claims 1 and 12, Tanaka further teaches:
wherein the electronic controller is configured to set the response speed for a case where the human driving force is increasing to be higher as a value of the parameter increases (See at least Tanaka: Para. 32, line 4; Para. 31, lines 1-3).

claim 4, Tanaka in combination with Kinjo teaches the human-powered vehicle control device according to claim 1, Tanaka further teaches:
wherein the electronic controller is configured to set the response speed for a case where the human driving force is decreasing and a value of the parameter is greater than or equal to a second predetermined value to be lower than the response speed for a case where the human driving force is decreasing and the value of the parameter is less than the second predetermined value (See at least Tanaka: Para. 32, lines 4-5; Para. 31, lines 1-3).

	Regarding claim 5, Tanaka in combination with Kinjo teaches the human-powered vehicle control device according to claim 4, Tanaka further teaches:
wherein the electronic controller is configured to set the response speed for a case where the human driving force is decreasing to be lower as the value of the parameter increases (See at least Tanaka: Para. 32, lines 4-5; Para. 31, lines 1-3).

	Regarding claim 6, Tanaka in combination with Kinjo teaches the human-powered vehicle control device according to claim 1, Tanaka further teaches:
wherein the electronic controller is configured to set the response speed for a case where the human driving force is increasing to be higher than the response speed for a case where the human driving force is decreasing (See at least Tanaka: Para. 32, line 4; Para. 30, lines 1-4).

	Regarding claim 16, Tanaka in combination with Kinjo teaches the human-powered vehicle control device according to claim 1, Tanaka further teaches:
further comprising a detector that detects the parameter (See at least Tanaka: Para. 0023, lines 1-2).

	Regarding claim 17 (currently amended), Tanaka teaches a human-powered vehicle control device (See at least Tanaka: abstract) comprising:
an electronic controller that controls a motor, which assists in propulsion of a human-powered vehicle in accordance with a human driving force inputted to the human- powered vehicle (See at least Tanaka: Para. 1, lines 1-3; Para. 18, lines 1-3; Para. 23, lines 3-4; Para. 31, lines 1-3),
the electronic controller being configured to change a response speed of the motor with respect to a change in the human driving force in accordance with a parameter (See at least Tanaka: Para. 1, lines 1-3; Para. 18, lines 1-3; Para. 23, lines 3-4; Para. 31, lines 1-3), 
the parameter including at least one of … a torque of the human driving force, a transmission ratio of the human-powered vehicle, a wheel size of the human-powered vehicle, an air resistance coefficient, a wind velocity, a rolling resistance coefficient, a value indicative of a weight of a carried load of the human-powered vehicle, and an acceleration of the human-powered vehicle (See at least Tanaka: Para. 23, lines 3-4; Para. 31, lines 1-3), and 
the electronic controller being configured to set the response speed for a case where the human driving force is increasing and a value of the parameter is greater than or equal to a first predetermined value to be higher than the response speed for a case where the human driving force is increasing and the value of the parameter is less than the first predetermined value (See at least Tanaka: Fig. 7, Para. 28, lines 2-3; Para. 32, line 4; Fig. 8, Para. 31, lines 1-3).
Yet, Tanaka does not explicitly teach:
…an air resistance, a rolling resistance of a wheel of the human-powered vehicle, and an acceleration resistance of the human-powered vehicle,…
However, in the same field of endeavor, Kinjo teaches:
…an air resistance, a rolling resistance of a wheel of the human-powered vehicle, and an acceleration resistance of the human-powered vehicle (See at least Kinjo: Para. 0104),…
As travel resistance is a common activity for measuring work efficiency,  it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention, to have travel resistance of Kinjo and incorporate it into the human-powered vehicle control device of Tanaka since there are a finite number of identified, predictable potential solutions (i.e. travel resistance such as air resistance, rolling resistance, mechanical resistance and so on) to the recognized need (measuring work efficiency) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (measuring work efficiency).

	Regarding claim 18 (currently amended), Tanaka teaches a human-powered vehicle control device (See at least Tanaka: abstract) comprising:
an electronic controller that controls a motor, which assists in propulsion of a human-powered vehicle in accordance with a human driving force inputted to the human- powered vehicle (See at least Tanaka: Para. 1, lines 1-3; Para. 18, lines 1-3; Para. 23, lines 3-4; Para. 31, lines 1-3),
the electronic controller being configured to change a response speed of the motor with respect to a change in the human driving force in accordance with a parameter (See at least Tanaka: Para. 1, lines 1-3; Para. 18, lines 1-3; Para. 23, lines 3-4; Para. 31, lines 1-3), and
the parameter including at least one of … a torque of the human driving force, a transmission ratio of the human-powered vehicle, a wheel size of the human-powered vehicle, an air resistance coefficient, a wind velocity, a rolling resistance coefficient, a value indicative of a weight of a carried load of the human-powered vehicle, and an acceleration of the human-powered vehicle (See at least Tanaka: Para. 23, lines 3-4; Para. 31, lines 1-3), and 
See at least Tanaka: Para. 32, line 4; Para. 31, lines 1-3).
Yet, Tanaka does not explicitly teach:
…an air resistance, a rolling resistance of a wheel of the human-powered vehicle, and an acceleration resistance of the human-powered vehicle,…
However, in the same field of endeavor, Kinjo teaches:
…an air resistance, a rolling resistance of a wheel of the human-powered vehicle, and an acceleration resistance of the human-powered vehicle (See at least Kinjo: Para. 0104),…
As travel resistance is a common activity for measuring work efficiency,  it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention, to have travel resistance of Kinjo and incorporate it into the human-powered vehicle control device of Tanaka since there are a finite number of identified, predictable potential solutions (i.e. travel resistance such as air resistance, rolling resistance, mechanical resistance and so on) to the recognized need (measuring work efficiency) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (measuring work efficiency).

	Regarding claim 19 (currently amended), Tanaka teaches a human-powered vehicle control device (See at least Tanaka: abstract) comprising:
an electronic controller that controls a motor assisting in propulsion of a human- powered vehicle (See at least Tanaka: Para. 1, lines 1-3; Para. 18, lines 1-3; Para. 23, lines 3-4; Para. 31, lines 1-3),
the electronic controller being configured to start driving the motor in accordance with operation of an operation portion and alter a changing speed of an output of the motor in accordance See at least Tanaka: Para. 1, lines 1-3; Para. 18, lines 1-3; Para. 23, lines 3-4; Para. 31, lines 1-3), and
the parameter including at least one of … a transmission ratio of the human-powered vehicle, a wheel size of the human-powered vehicle, an air resistance coefficient, a wind velocity, a rolling resistance coefficient, and a value indicative of a weight of a carried load of the human-powered vehicle (See at least Tanaka: Para. 23, lines 3-4; Para. 31, lines 1-3), and 
the electronic controller being configured to increase the changing speed as a value of the parameter increases (See at least Tanaka: Para. 32, line 4; Para. 31, lines 1-3), and…
Yet, Tanaka does not explicitly teach:
…an air resistance, a rolling resistance of a wheel of the human-powered vehicle, and an acceleration resistance of the human-powered vehicle,…
However, in the same field of endeavor, Kinjo teaches:
…an air resistance, a rolling resistance of a wheel of the human-powered vehicle, and an acceleration resistance of the human-powered vehicle (See at least Kinjo: Para. 0104)…
As travel resistance is a common activity for measuring work efficiency,  it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention, to have travel resistance of Kinjo and incorporate it into the human-powered vehicle control device of Tanaka since there are a finite number of identified, predictable potential solutions (i.e. travel resistance such as air resistance, rolling resistance, mechanical resistance and so on) to the recognized need (measuring work efficiency) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (measuring work efficiency).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Kinjo, and further in view of Hiramatsu et al. (US 20190337530, hereinafter Hiramatsu. Already of record).
claim 7, Tanaka in combination with Kinjo teaches the human-powered vehicle control device according to claim 1.
Yet, Tanaka in combination with Kinjo does not explicitly teach:
wherein the electronic controller is configured to set the response speed for a predetermined period differently from the response speed for after the predetermined period elapses. 
However, in the same field of endeavor, Hiramatsu teaches:
wherein the electronic controller is configured to set the response speed for a predetermined period differently from the response speed for after the predetermined period elapses (See at least Hiramatsu: Para. 0088, lines 1-4).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the human-powered vehicle control device of Tanaka in combination with Kinjo, to incorporate delay of response, as taught by Hiramatsu, for the benefit of increasing accuracy and lowering occurrence of error (see at least Hiramatsu: Para. 0088, lines 7-11).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Kinjo, and further in view of Hiramatsu as applied to claim 7 above, and further in view of Chun et al. (US 20140081496, hereinafter Chun. Already of record).
Regarding claim 8, Tanaka in combination with Kinjo and Hiramatsu teaches the human-powered vehicle control device according to claim 7. 
Yet, Tanaka in combination with Kinjo and Hiramatsu does not explicitly teach:
wherein the electronic controller is configured to set the response speed for a case where the human driving force increases after the predetermined period elapses to be higher than the response speed for a case where the human driving force increases during the predetermined period.

wherein the electronic controller is configured to set the response speed for a case where the human driving force increases after the predetermined period elapses to be higher than the response speed for a case where the human driving force increases during the predetermined period (See at least Chun: Claim 9, lines 11-22).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the human-powered vehicle control device of Tanaka in combination with Kinjo and Hiramatsu, to incorporate changing response speed for different period, as taught by Chun, for the benefit of increasing safety and quality (see at least Chun: Para. 0007, lines 1-3; Para. 0008, lines 1-3).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Kinjo, and further in view of Hiramatsu as applied to claim 7 above, and further in view of Turnwald et al. (US 20180126949, hereinafter Turnwald. Already of record).
Regarding claim 9, Tanaka in combination with Kinjo and Hiramatsu teaches the human-powered vehicle control device according to claim 7. 
Yet, Tanaka in combination with Kinjo and Hiramatsu does not explicitly teach:
wherein the predetermined period is a period from when the motor starts to be driven until a first time elapses.
However, in the same field of endeavor, Turnwald teaches:
wherein the predetermined period is a period from when the motor starts to be driven until a first time elapses (See at least Turnwald: Para. 0037, lines 6-9).
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Kinjo, and further in view of Hiramatsu as applied to claim 7 above and further in view of Turnwald, and still further in view of Yoshiie et al. (US 20170113756, hereinafter Yoshiie. Already of record).
Regarding claim 10, Tanaka in combination with Kinjo and Hiramatsu teaches the human-powered vehicle control device according to claim 7,
Tanaka further teaches:
wherein the human-powered vehicle includes a crank to which the human driving force is input (See at least Tanaka: Fig. 1, element 11), and…
Yet, Tanaka in combination with Kinjo and Hiramatsu does not explicitly teach:
the predetermined period is a period from when the motor starts to be driven until a rotation amount of the crank reaches a predetermined amount.
However, in the same field of endeavor, Turnwald teaches:
the predetermined period is a period from when the motor starts to be driven until (See at least Turnwald: Para. 0037, lines 6-9)…

Yet, Tanaka in combination with Kinjo, Hiramatsu and Turnwald does not explicitly teach:
…a rotation amount of the crank reaches a predetermined amount.
However, in the same field of endeavor, Yoshiie teaches:
…a rotation amount of the crank reaches a predetermined amount (See at least Yoshiie: Para. 0031, lines 3-7).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the human-powered vehicle control device of Tanaka in combination with Kinjo, Hiramatsu and Turnwald, to incorporate predetermined rotation amount of the crank, as taught by Yoshiie, for the benefit of increasing riding quality (see at least Yoshiie: Para. 0002, lines 3-9).

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Kinjo, and further in view of Loes (US 20190035263, hereinafter Loes. Already of record).
Regarding claim 11, Tanaka in combination with Kinjo teaches the human-powered vehicle control device according to claims 1 and 12.

wherein the electronic controller includes a filter that performs a filtering process on a control command to the motor, and 
the electronic controller is configured to change the response speed by varying a time constant included in the filter.
However, to solve the similar problem, Loes teaches:
wherein the electronic controller includes a filter that performs a filtering process on a control command to the motor (See at least Loes: Para. 0028, lines 35-40), and
the electronic controller is configured to change the response speed by varying a time constant included in the filter (See at least Loes: Para. 0028, lines 35-40).
	As using timer to change delay period is a common activity for time control,  it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention, to have using timer to change delay period of Loes and incorporate it into the human-powered vehicle control device of Tanaka in combination with Kinjo since there are a finite number of identified, predictable potential solutions (i.e. using a timer or relay) to the recognized need (time control) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (changing delay period).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231. The examiner can normally be reached Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                                                                                                                                                                                       

YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663